Citation Nr: 9900075	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-45 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for status post left 
(minor) distal clavicle resection and corocoacromial ligament 
repair, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1978 to July 1992.

This matter comes before the Board of Veterans Appeals 
(Board) from a September 1993 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision granted service connection for status post left 
distal clavicle resection and coracoacromial ligament repair 
and assigned a 10 percent disability rating.  

In a September 1995 supplemental statement of the case and 
hearing officers decision, the veterans disability 
evaluation was increased to 20 percent effective July 28, 
1992, the day following separation from service.  The veteran 
and his representative continued to disagree with the 
assigned evaluation.  The Court of Veterans Appeals (Court) 
has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected disability is 
productive of pain, numbness, and tingling that extends to 
his upper extremities.  He further contends that there is a 
constant ache in the anterior aspect of the left shoulder as 
well as localized tenderness.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for status post left distal 
clavicle resection and coracoacromial ligament repair.



FINDING OF FACT

The veterans status post left distal clavicle resection and 
coracoacromial ligament repair is manifested by limitation of 
arm motion to the shoulder level, and slight weakness, but 
without fibrous union, neurologic impairment or more than 
slight functional impairment



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post left distal clavicle resection and coracoacromial 
ligament repair have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veterans service medical records show that the veteran 
sustained an acromioclavicular (AC) separation while playing 
football in February 1986.  He underwent surgery for the AC 
separation which included resection.  

The veteran was accorded a VA examination in September 1992.  
He was noted to be right handed.  He complained of persistent 
pain in the left shoulder.  On examination, left shoulder 
motion on forward flexion was to 170 degrees, abduction was 
to 170 degrees, and hyperextension was to 45 degrees.  
External rotation was to 60 degrees and internal rotation was 
to 70 degrees.  There was atrophy of the shoulder girdle.  
There were positive signs of impingement as well as 
tenderness in the distal clavicular and acromial area.  

VA outpatient treatment records show that on X-ray 
examination in April 1994, there was no evidence of 
dislocation or fracture.  There were post-surgical changes 
with amputation of the left clavicle.  No soft tissue 
abnormality was identified.

The veteran was accorded a VA joints examination in March 
1995.  At that time, he complained of chronic pain and 
limitation of motion in the left shoulder, aggravated by 
activity.  On examination, abduction was to 90 degrees, 
flexion was to 90 degrees, internal and external rotation was 
to 45 degrees.  There was marked pain with every motion of 
the shoulder joint which appeared to be the limiting factor 
in respect to range of motion.  There was tenderness over the 
anterior aspect of the shoulder joint.  There were mild 
atrophic changes involving the shoulder musculature.  The 
impression was residuals of injury to the left shoulder with 
AC separation, postoperative.

An X-ray examination showed some widening of the left AC 
joint.  There were no other signs of bone or soft tissue 
abnormality.  The impression was left shoulder joint changes 
as noted above.

The veteran was accorded a personal hearing in March 1995.  
At that time, he testified that he had difficulty sleeping 
because of his left shoulder disability.  He testified that 
his left shoulder was very stiff in the mornings.  Transcript 
(Tr.) p. 2.
He also testified that his left shoulder produced constant 
pain.  He testified that lifting items caused extreme pain 
plus an electrical feeling up and down his arm.  
Tr. p. 3.

In June 1995, the veteran underwent a left shoulder 
evaluation by Michael R. Schultz, D.O..  The veteran reported 
that he had re-injured his shoulder while working after 
service.  He further reported that since that injury, he had 
pain that prevented him from using the left arm.

Dr. Schultz reported that a neurologic examination was 
negative.  There was decreased muscle mass in the left 
shoulder compared to the right.  The AC joint was intact, and 
there was no looseness in the left shoulder.  The left arm 
could not be raised above shoulder level, either actively or 
passively.  There was extreme tenderness to palpation on the 
left.  Grip strength was markedly diminished on the left.  
When standing the shoulders were level.  The impressions 
included status post repair of third degree left AC 
separation, with poor outcome.  

In an October 1995 supplemental statement of the case and 
hearing officers decision, the veterans evaluation was 
increased from 10 percent to 20 percent disabling.  

On examination in November 1995, Dr. Schultz reported that 
the findings were unchanged from those noted on the June 1995 
examination.  He added that the loss of strength and muscle 
mass in the left shoulder, clearly precluded normal use of 
the left arm and would require extensive rehabilitation.  The 
doctor recommended that the veteran engage in employment that 
did not require strength in both arms.

A private X-ray examination in December 1995, was interpreted 
as showing no acute fractures.  With weights there did not 
appear to be any elevation of the distal clavicle.  No soft 
tissue calcification was seen.  The conclusion was 
postoperative changes with no acute process noted.

VA outpatient treatment records dated in December 1995 show 
that the veteran was seen for pain and limited mobility of 
the left shoulder.  It was noted that the veteran thought he 
tore it getting out of a chair four days earlier.  It was 
noted that there was no history of dislocation since the 
veterans initial dislocation in 1986.  On examination, the 
active range of abduction was to 100 degrees, and forward 
flexion was to 120 degrees.  The passive range of abduction 
was to 150 degrees, and forward flexion was to 160 degrees.  
There were positive impingement and apprehension (anterior) 
signs.  The assessment was possible shoulder instability with 
possible impingement.

The veteran was accorded a personal hearing in January 1996.  
At that time he testified that he experienced pain, severely 
limited mobility, separation, and weakness with his left 
shoulder.  Tr. p. 1.  He testified that there was a lot of 
pain in the anterior and posterior area of the shoulder.  The 
veteran also testified that he wore a sling to prevent use of 
his left arm. Tr. pp. 2-6.  

VA outpatient treatment records dated in January 1996 show 
that the veteran was seen for left shoulder weakness and 
instability.  On examination, his active range of abduction 
was to 90 degrees, and passive range of motion was to 120 
degrees.  The strength in the left shoulder was 4-/5 on 
abduction, external rotation was 3+/5, and internal rotation 
was 4-/5.  The assessment was a decrease in active and 
passive range of motion secondary to pain and a decrease in 
strength. 

The veteran was accorded a VA peripheral nerve examination in 
January 1996.  At that time, he complained that with any use 
of his left arm he experienced pain, numbness, and tingling 
which radiated to his fingertips.  There was a two to three 
inch long horizontal scar on the left shoulder.  There was no 
sensation to pin prick in this area.  Otherwise, sensation 
around the shoulder and the left upper extremity to the 
fingertips was normal to pin prick.  Reflexes were symmetric, 
and 2+ in the biceps, triceps and brachioradialis.  Power was 
normal in the supraspinatus, infraspinatus, deltoid, biceps, 
triceps, brachioradialis, pronator teres, and extensor carpi 
radialis, flexor carpi radialis, finger flexors, finger 
abductors, and abductor pollicis brevis.  The diagnosis was 
that the veteran had intermittent neurologic symptoms in his 
left upper extremity.  It is possible that the symptoms are 
due to the brachial plexus compression, however this was far 
from clear.  There were no objective neurologic findings on 
examination.  It was recommended that the veteran undergo an 
electromyography (EMG) and nerve conduction study of his left 
upper extremity.

The veteran was scheduled for the above mention examinations, 
however the VA facility where the tests were to be performed 
reported that he objected to any examination performed with 
needles or electricity.  In a statement dated in November 
1996, the veteran wrote that he had not allowed EMG or nerve 
conduction testing because it is against his religion to be 
poked with any type of needle or pin.

The veteran received physical therapy at a VA facility in 
February 1996.  He was given exercises for rotator cuff 
strengthening.  He was advised to avoid abduction and 
external rotation beyond 90 degrees.  The veteran reportedly 
tolerated the exercises well.

The veteran was accorded a VA joint examination in February 
1996.  At that time, he complained of pain, numbness, and 
tingling that extended into his upper extremity since his 
reconstructive surgery.  He also complained of a constant 
ache
along the anterior of his left shoulder along with localized 
tenderness.  He reported that it was necessary for him to 
avoid overhead work and experienced pain whenever he reached 
behind himself.  He reported recurrent dislocations of the 
distal end of the clavicle.  He further reported that these 
dislocations reduced spontaneously and required no medical 
intervention.

On examination, there was a well-healed scar on the anterior 
aspect of the left shoulder, that was diffusely, mildly 
tender without specific evidence of neuroma.  He was noted to 
be quite apprehensive on overhead elevation.  However, on 
clinical stressing there was no evidence of excessive 
mobility or instability of the acromioclavicular joint.  Left 
shoulder extension was to 35 degrees, flexion was to 95 
degrees, abduction was to 85 degrees, adduction was to 10 
degrees, internal rotation was to 90 degrees, and external 
rotation was to 10 degrees.

The veteran reported pain on all ranges of motion.  Reflexes 
were intact in the upper extremities and symmetrical.  The 
right arm measured 32 centimeters, while the left measured 
32.5 centimeters.  The right forearm measured 29 centimeters 
in diameter, while the left measured 27 centimeters.  
Pinwheel was duller on the left in C6, C7, and C8 dermatomes.  
On voluntary muscle testing, wrist dorsiflexors and palmar 
flexors were slightly weaker on the left when compared to the 
right.  Radial pulses were intact.  

VA outpatient treatment records dated in March 1996 show that 
the veteran was enrolled in a physical therapy program for 
left shoulder strengthening.  The assessment was demonstrably 
increased strength in left shoulder external rotation.  

Analysis

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veterans assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. 38 C.F.R. § 4.7.  
Additionally, after careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  The veterans entire history is 
reviewed when determining a disability evaluation.  38 C.F.R. 
§ 4.1. However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 5201, a 20 percent rating is for 
assignment when there is limitation of motion of the minor 
arm to shoulder level, or when there is limitation of motion 
of the minor arm to midway between side and shoulder level. A 
30 percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation. 38 C.F.R. § 4.71, Plate I (1998).

Diagnostic Code 5202 provides a 20 percent evaluation where 
there is recurrent dislocation of the minor humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  The next higher evaluation, 40 percent, 
requires fibrous union of the humerus.

Under the provisions of Diagnostic Code 5203 a maximum 20 
percent evaluation is provided where there is dislocation of 
the clavicle or scapula or where there is nonunion of the 
clavicle or scapula with loose movement.

In this case, applying the provisions of 38 C.F.R. § 4.71a, 
DC 5201 (the diagnostic code the veteran is currently 
evaluated under) to the clinical evidence summarized above, 
the Board concludes that the criteria for a rating in excess 
of 20 percent under DC 5201 are not met.  All recent VA and 
private examinations show that the veteran is able to raise 
is arm to shoulder level (approximately 90 degrees as shown 
in 38 C.F.R. § 4.71, Plate I).  There is no evidence that the 
veteran has limitation of motion that warrants a 30 percent 
evaluation under this diagnostic code.

None of the X-ray or other examinations have revealed fibrous 
union of the humerus.  Accordingly the veteran does not meet 
the criteria for an evaluation in excess of 20 percent under 
Diagnostic Code  5202.  Finally, the Board notes that a 20 
percent evaluation is the highest evaluation available under 
DC 5203.  Thus, there is no basis on which to grant a higher 
than 20 percent evaluation under DC 5203 under any situation.

The Board recognizes that functional limitations due to pain 
must be accounted for in evaluating disabilities on the basis 
of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the veteran has reported 
continuous pain, weakness, and severe limited mobility of the 
left shoulder.  The objective evidence shows that while there 
is pain associated with range of motion, a VA examiner has 
concluded that the veteran is able to raise his right arm to 
shoulder level before being limited by pain.  The examiners 
findings are consistent with those reported on other VA and 
private examinations.  The veteran has been reported to have 
only slight weakness.  At most the he has only slight 
atrophy, as shown by measurements of arm circumferences.  
Given the minimal functional impairment, an increased 
evaluation on the basis of 38 C.F.R. § 4.40 or 4.45 is not 
warranted.  Ultimately, the Board is unable to find any basis 
on which to grant an evaluation in excess of 20 percent for 
the veterans right shoulder disability.


ORDER

A rating in excess of 20 percent for status post left (minor) 
distal clavicle resection and corocoacromial ligament repair 
is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
